DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 7, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are rife with use of vague terms such as “preferably” and “in particular”.  These terms are confusing because they do not positively claim structure but rather suggest a possible preferred embodiment.  The terms should be eliminated and the limitations amended to more positively claim structure or deleted altogether.
Claims 8-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8, 9, and 14 include an “and/or” statement.  However, for the use of and/or to be proper, the disclosure must show support for an embodiment that supports the 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation " the motor-pump units the hydraulic pump and the electric motor, and preferably also the control unit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The claim depends from claim 1 yet these components are not defined until claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesther et al (US 7,942,649).  Lesther discloses:
With regard to claim 1 - A device for supplying hydraulic energy, in particular in a chassis system of a vehicle, comprising: 
a first and a second motor-pump unit 1, 2 which are mechanically firmly connected to each other, wherein the two motor-pump units preferably are designed identical in structure (see Fig. 17).

With regard to claim 2 - wherein the motor-pump units respectively comprise a hydraulic pump 8, 9 with a pump port 92, in particular an internal gear pump (“The invention involves an electrically driven pump, of the type consisting of at least one hydraulic pump, particularly with gears, set in revolving motion by a motor device.”), an electric motor 1, 2 for driving the hydraulic pump 8, 9, and an control unit 3 for controlling the electric motor, which preferably form a structural unit.

With regard to claim 3 - wherein in the motor-pump units the hydraulic pump 8 and the electric motor 1, and preferably also the control unit 3 are respectively arranged in a row or along a longitudinal direction or longitudinal axis of the motor-pump unit, which is preferably defined by a motor axle shaft 86 of the electric motor 1.



With regard to claim 13 - wherein the mechanically firm connection of the motor- pump units is created via one or several connecting components, including a common support 83, a common housing 84, and connecting screws seen in Figs. 15-18.

With regard to claim 14, Lesther discloses a kit, or a single contained unit, comprising the first and second motor- pump unit as well as one or several connecting components 83, 84 or a support for connecting the two motor-pump units and/or a housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lesther.  Lesther fails to explicitly disclose wherein the motor-pump units respectively have a total length in the range between 15 and 40 cm or 20 and 90cm, a diameter in the range between 60 and 150 mm, and a distance of 0 to 10 cm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the motor-pump units so as to fall within these dimension ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lesther.  Lesther discloses: “Whereas, currently the motor power output of electrically driven pumps is limited for technological reasons, in particular due to the fact that the feed and connector technology do not accept sufficient power, that the technology of high-powered motors (>1.5 kW) is nearly non-existent for a voltage of 12V and that the development of such motors is limited to a small series and represents a major cost.
“The purpose of the invention is to get around the inconvenience of known systems.”  However, Lesther fails to explicitly wherein the power of the electric motor of the motor- pump units is in the range between 0.1 and 5 kW.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the motor-pump such that the power of the electric motor of the motor- pump units is in the range between 0.1 and 5 kW., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and so as to provide sufficient power for the needed task at hand.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lesther in view of Kadlicko et al (US 9,746,005).  Lesther discloses, “Each motor includes a base plate part respectively 4 and 5, which carries the electrical connections 6 of the motors and contains the electrical circuits.”  Lesther fails to explicitly disclose wherein the motor-pump units respectively have a control port and a power port, in particular a high-voltage port.  Kadlicko discloses a device comprising motor-pump units, each unit including a power port 36 and a control port 52,54.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device Of Lesther with the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lesther in view of Anderson et al (US 9,702,349).  Lesther fails to explicitly disclose wherein the motor-pump units are four-quadrant-capable and/or in the motor-pump units the electric motor is respectively configured as an electric motor generator.  Anderson teaches an active suspension for a vehicle chassis comprising motor-pump units, further disclosing: “A controller is electrically coupled to the electric motor, and the controller controls a motor input of the electric motor to operate the hydraulic actuator in at least three of four quadrants of a force velocity domain of the hydraulic actuator.” – Abstract. Anderson further teaches that the electric motor may be backdriven as an electric generator.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Lesther with the teaching of Anderson such that the motor-pump units are four-quadrant-capable and the electric motor is respectively configured as an electric motor generator to better adjust suspension dynamics to reduce stopping distance and/or add to ride comfort and to allow for the system to capture energy and be powered even if connection to an external power source fails.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lesther in view of Rosinski et al (US 9,562,534).  Lesther fails to explicitly disclose wherein the longitudinal axes of both motor-pump units lie on a common axis, which form a longitudinal axis of the device, and/or the hydraulic pumps respectively face away from each another.  Rosinski teaches a dual motor-pump assembly wherein the motor-pump units lie on a common axis and the hydraulic pumps face away from each other (Fig. 12)  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lesther with the teaching of Rosinski such that the motor-pump units lie on .

	Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carabelli et al (US 7,942,225) in view of Lesther.  Carabelli discloses a chassis system for a vehicle, comprising: 
at least a first and second hydraulically controllable shock absorber 2, 22 which are preferably assigned to a common chassis axle or are arranged at a common chassis axle,  
wherein a first motor-pump unit 4, 5 hydraulically connects pressure chambers of the first shock absorber 2 and a second motor-pump unit 24, 25 hydraulically connects pressure chambers of the second shock absorber 22.  Carabelli fails to disclose the device of claim 1.  As noted above, Lesther teaches the device of claim 1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Carabelli with the teaching of Lesther’s device so that the motor-pump units form a compact design to minimize space requirements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        December 3, 2021